United States Court of Appeals,

                          Eleventh Circuit.

                             No. 94-7139.

   COLONIAL PROPERTIES, INC., a corporation, Inverness Family
Medical Center Partners, Ltd., a limited partnership, Plaintiffs-
Appellees,

                                  v.

 VOGUE CLEANERS, INC., a corporation, Edward N. Burg, Defendants-
Appellants.

       Edward N. Burg, Jr., Margaret A. Burg, Defendants,

                Richard S. Burg, Defendant-Appellant.

                           June 26, 1996.

Appeal from the United States District Court for the Northern
District of Alabama. (No. CV 92-A-2325-S), William M. Acker, Jr.,
Judge.

Before EDMONDSON, DUBINA and BARKETT, Circuit Judges.

     DUBINA, Circuit Judge:

     In a previous opinion, we certified the following question to

the Alabama Supreme Court:

     Whether, under the facts of this case, Alabama law allows a
     landlord to maintain a cause of action for trespass against a
     tenant for damage to a common area.

Colonial Properties, Inc. v. Vogue Cleaners, Inc., 77 F.3d 384, 387

(11th Cir.1996) (Vogue Cleaners I ).   On May 13, 1996, we received

notice from the Alabama Supreme Court that it has declined to

answer the certified question.   Accordingly, we proceed to dispose

of this case.    See Wammock v. Celotex Corp., 835 F.2d 818, 820

(11th Cir.1988) ("The Georgia Supreme Court declined to answer

[our] certified question.... Consequently, the case is back before

us for resolution.");    Wood v. Old Sec. Life Ins. Co., 643 F.2d
1
1209, 1216 (5th Cir. Unit A May 1981)                       ("This    question     was

certified to the Alabama Supreme Court ..., but that court declined

to answer it.      Accordingly, we must attempt to decide the question

as we believe the Alabama Supreme Court would if the question were

raised in a state court proceeding.").

      In   light   of    our    opinion   in   Vogue       Cleaners    I,   the    only

remaining issue in this appeal is whether the district court

correctly held that Alabama law recognizes a cause of action by a

landlord against his or her tenant for trespass to common areas.

See id.     Unable to find an Alabama or Eleventh Circuit case on

point, the district court referred to Missouri law for guidance.

Under Missouri law, a landlord may be held liable for injuries

occurring in common areas.          See Motchan v. STL Cablevision, Inc.,

796 S.W.2d 896,     899    (Mo.Ct.App.1990).       As the         Motchan     court

explained, the landlord's liability in such cases is predicated on

the landlord's retention, vis-à-vis the tenants, of a degree of

control and possession over the common areas.                See id.     The Motchan

court reasoned that if a landlord retains sufficient possession

over common areas to be held liable for injuries occurring in those

common areas, then the landlord also retains sufficient possession

over common areas to maintain an action for trespass.

      We agree with the district court that the decision in Motchan

is well reasoned. As in Missouri, Alabama law assigns liability to

landlords for injuries that occur in common areas.                    See Gentle v.


      1
      In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th
Cir.1981) (en banc), this court adopted as binding precedent all
decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
Pine Valley Apartments, 631 So. 2d 928, 932 (Ala.1994) ("Our cases

have long recognized the rule that a landlord has the duty to

maintain common areas in a reasonably safe condition in order to

avoid liability for injury to a tenant or a guest.") (citations

omitted) (emphasis added).   It would be illogical to hold that the

landlord's possession of common areas is sufficient to enable the

landlord to be sued for injuries to tenants occurring therein, but

insufficient to enable the landlord to sue the tenants for trespass

to the common areas.   Thus, we hold that, under the facts of this

case, a landlord may maintain a cause of action for trespass

against a tenant for damage to a common area.      Accordingly, we

affirm that portion of the district court's order granting partial

summary judgment in favor of the Plaintiffs on the issue of the

Defendants' liability to them for trespass.

     AFFIRMED.